Citation Nr: 0718941	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-03 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to VA payment or reimbursement for unauthorized 
medical services for care at a private hospital for February 
3, 2004.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to January 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Tampa, Florida.


FINDING OF FACT

Prior to receiving the unauthorized medical services in 
February 3, 2004, the veteran's condition was not of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to his life or health.  


CONCLUSION OF LAW

The criteria for VA payment or reimbursement for unauthorized 
medical services for care at a private hospital for February 
3, 2004 are not met.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. § 17.1002 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has appealed the VAMC's July 2004 determination 
denying entitlement to VA payment or reimbursement for 
unauthorized medical services he incurred at a private 
hospital on February 3, 2004.  He feels that VA should pay 
for the treatment because he injured his legs on the day in 
question.  This prevented him from walking and he had to take 
an ambulance because he had no one to drive him to the VA 
hospital.  The ambulance could only take him to the closest 
hospital, which was the private hospital where the treatment 
was rendered.  

38 C.F.R. § 17.1002 (2006) indicates:

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1003 (2005).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177, and referred to as the "Millenium Bill Act" in 
the decision.  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met by 
evidence establishing that a veteran was brought to a 
hospital in am ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was not a non-VA medical center);

(d)	 The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)	At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)	The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)	The veteran has no coverage under a health- plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g. failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment);

(h)	If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)	The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).

To prevail on his claim, one of the things the veteran needs 
to show is that, at the time in question, his condition was 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  

He has failed to establish this, however.  The facts as they 
are known, as obtained through emergency department notes 
from February 2004 and the veteran's own statements in 2005, 
are as follows.  February 2004 private medical records  show 
that he slipped and fell in his bathroom while shaving.  He 
fell due to left knee pain and swelling.  Before that, he had 
been using crutches at home to ambulate.  The only remarkable 
findings on emergency department physical were mild 
tenderness of the right knee and swelling, pain, and 
tenderness of the left knee.  While the veteran took an 
ambulance to the hospital, he said in 2005 that it was 
because he had no one to drive him to VA.  In other words, he 
did not feel that this was an emergency that required 
treatment at the nearest facility immediately.  Instead, it 
was a transportation issue that brought him to the private 
hospital where he incurred the services which he wants VA to 
pay or reimburse.  

The veteran stated in February 2005 that he was unable to 
walk before getting into the ambulance.  However, the medical 
records from the time of treatment do not support this.  The 
"unable to bear weight" symptom was not checked in the 
February 3, 2004 emergency physical record report, while 
painfulness and the use of crutches to ambulate were, and his 
distress level was graded as mild.  The physical findings 
mentioned above from the emergency department physical report 
are again noted, and there were no serious injuries or 
conditions reported.  Moreover, nowhere is there evidence 
that the veteran reasonably expected that the absence of 
immediate attention would have placed him in serious 
jeopardy.  Since there was not a medical emergency, VA can 
not pay or reimburse for the services.  38 C.F.R. § 17.1002.  

Because the record before the Board shows that the claim that 
the veteran has appealed was filed by the hospital, the Board 
does not have information concerning whether any notice was 
given pursuant to 38 U.S.C.A. §§ 5103, 5103A (West 2002), or 
38 C.F.R. § 3.159 (2006) to the claimant hospital.  The 
veteran was provided with 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002), apparently after he filed his notice of 
disagreement in August 2004, and was given the provisions of 
38 C.F.R. § 17.1002 in the January 2005 statement of the 
case; and an opportunity to submit additional evidence and 
argument.  The veteran has been afforded adequate process 
under 38 U.S.C.A. § 7105 (West 2002) concerning his appeal, 
and all evidence necessary to decide the claim has been 
obtained.  That includes the medical records and lay 
statements submitted.  For the reasons set forth above, no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the claimant.


ORDER

Entitlement to VA payment or reimbursement for unauthorized 
medical services for care at a private hospital for February 
3, 2004 is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


